Title: To George Washington from Major General Philip Schuyler, 1–7 March 1779
From: Schuyler, Philip
To: Washington, George


Dear Sir
Albany March 1st[–7] 1779

On the 24th Ult., at Saratoga, I had the Honor to receive your Excellency’s Favor of the 11th.
In mine of the 4th Feby I communicated the Ideas that had then occurred on the Mode of prosecuting an Expedition against the hostile part of the six Nations—The Questions your Excellency has stated are so exceedingly proper and so important to be determined with as much precision as possible, that I shall resume the Subject in this and give Answers to the Queries in the Order they stand in your Letter.
To the first I am still of the Opinion conveyed in mine of the 4th Ult. that not less than three thousand Men should be employed from this Quarter on the Expedition in Question and five hundred from Wyoming to penetrate to Chemung or other Indian Settlements, to draw the Attention of the Savages residing in that Quarter—This Calculation of Force is founded on that which I suppose the Enemy will be able to oppose, and which I compute as follows, to wit.


Of the Senecas
 700


Cayugas
    200


Onondagas
    120


Mohawks and disaffected Oneidas & Tuscaroras who have joined the Enemy in the Course of the Contest
     80


Ottawas, Chippeways, Missesagies & Potawatamies
    300


Delewares, Mingoes and Nantikokes residing on the Branches of the Susequehannah
    250


Tories
    200


British Troops from the Garrison of Niagara, on a Supposition that none are sent from Canada to the Aid of the Indians
    150


Total
2050


This, I concieve, is the greatest Force they can possibly collect to oppose the Troops from both Quarters, if they have sixty Days Notice of our Approach, and they can be supplied with provisions, which it is almost certain they cannot, if collected in a Body.
To the second Question, I think, as I observed in my Letter of the 4th Ultimo, that the Seneca Country should be the point of Junction for the whole from this Quarter, and against which Nation the greatest Effort should be made, as the Destruction of the Onondaga and Cayuga Towns, without those of the Senecas, who are the Support of the whole, would be of little Avail: as the Indians of the former would retire to the latter until the Army returned and then recommence their Hostilities on the Frontiers: whereas, if the Seneca Towns are also destroyed, they must of Necessity remove to Niagara and continue there until next Spring, at least, and being there, so distant from our Frontiers without any intermediate places to procure Subsistence, no considerable Body will venture to molest us and before they can reestablish themselves in their Towns, Events will probably arise which will place them wholly in our power.
To the third Question I observe, that although the Difficulty of conveying even the lightest Artillery would considerably retard the progress of the Troops, moving by Land, yet I think, it would be proper that the Army should be provided with six or eight pieces, for should part of it move, as I mentioned in my Letter of the 4th Ultimo by the Way of Oswego to Irondequat and provisions be sent to Cayuga for that part marching from Fort Schuyler, the Cannon may be easily transported to Irondequat and Cayuga and secured in the Stockades at those places or carried on, if practicable—The Quantity and Quality of the Stores which I concieve necessary for the Expedition are enumerated in the inclosed paper.

I proceed to remark on the different Routs mentioned in the 4th Querie. If the Army should wholly move from Fort Schuyler, by the Way of the Oneida Lake and Cayuga River every prospect of surprising the Onondaga and Cayuga Towns would vanish, which for the Reasons mentioned in my former Letter, I wish to have attempted— Besides, when the Army arrives at Cayuga it will not be in a Condition to act extensively against the Senecas, unless pack Horses accompany it, which would be difficult by that Rout to Cayuga—On the contrary to move the necessary Supplies for the whole Army together, by Land, from Fort Schuyler (to say Nothing of the enormous Expence it would occasion) would, I concieve, be next to impracticable, both on Account of the extreme Roughness of the Country between Onondaga and Cayuga, which would not permit the Cattle to be heavily loaded, but that, I fear, the necessary Number of Horses could not be procured—The third Rout referred to would likewise be attended with great Difficulties; for, to move that Way, all the Batteaus, provisions and other Stores must be transported over deep and rough Roads the Distance of sixteen Miles, either to that Branch of Susquehannah which issues from Otsego Lake or from the Mountains in the Western part of Cherry Valley, from thence part of the Army in Batteaus and the Remainder by Land, would have to march and move to where the Tyoga or Cayuga Branch (which rises near the South End of the Cayuga Lake) joins with the Eastern Branches of the Susquehannah, and altho’, when there is a good Deal of Water in the River, as in April and May, the Navigation is easy in descending, yet to ascend the Tyoga Branch is difficult, at best, and almost impossible for loaded Batteaus in a dry Season, and such it may be when the Army arrives there: Besides, should [it] be impossible to carry on with the Army a full Supply of provision, the Difficulty of bringing it on afterwards would be great and the Danger such as to render it too precarious to be depended upon, and after all, when the Army arrives at the Head of Tyoga, in which much Time must elapse, as the Water Carriage ends there, the Army must be supplied with Horses to proceed to the Senecas, and by this Rout we also lose the Opportunity of attempting to surprize the Onondagas and Cayugas, I cannot therefore think it, by any Means, prudent to penetrate that Way—It seems necessary however that I should account for the Enemy’s coming by that Rout—They, I concieve, do it because they have the least Land Carriage & the Stream in their Favor until they get to the Mouth of Tyoga, which affords an easy Transportation in their small Birch Canoes for the little provision they bring—By that Rout they approach the best inhabited part of our Frontiers, with⟨out⟩ leaving a Fortress in their Rear, and where, when they att⟨ack⟩ with Success, they have hitherto been sure of procuring a Supply of provisions—It affords them an Opportunity with nearly equal Facility to attack, either the Western Frontiers of this State or the Northern parts of pennsylvania and leaves them an Alternative when they reach the Susquehannah to point their Operations at either as Circumstances may direct or invite—If these Observations are in general just it seems the Army ought to move either by the Rout pointed out in mine of the 4th Ult. or if it should be thought too hazardous to risk the detachment by Irondequat, lest we should be beaten in Detail, or that it should be delayed by foul Weather or the Enemy’s Shipping on Ontario, then I should propose the following Movement: All the Troops, except those intended to penetrate to Chemung &c. to rendezvous at Fort Schuyler, the Batteaus, provisions and Stores to be carried from thence across a portage of one Mile into Wood Creek, the whole, except 400 Men to descend to Oneida Lake, and, having crossed that Lake to the West End thereof (leaving one hundred Men to erect a Stockade Fort at the Junction of Wood Creek with the Lake to keep up the Communication with Fort Schuyler). Twelve hundred Men to march from thence with as much provision as they can conveniently carry across the West End of the pine Carrying place directly to Onondaga, which is less than thirty Miles from the Lake by a good Foot path and thro’ a level and tolerable open Country: The Remainder to erect a strong Stockade Fort, for the Security of such Batteaus, as will have become empty and to keep up the Communication and as soon as Intelligence has been received that the Enemy are not in Force on the Onondaga River then those by Land to proceed to Cayuga and those in Batteaus to move with all possible Expedition to that place to form a Junction there with those going by Land, leaving one hundred Men in the Stockade and the whole, after having erected a Stockade Fort at Cayuga to cover two hundred Men and the Stores, to march to the Senecas two Days before the Troops move from the West End of Oneida Lake to Onondaga. The four hundred left at Fort Schuyler to march with 300 pack Horses and one hundred & fifty fat Cattle to join the Troops at Onondaga, the pack Horses to carry Flour and Ammunition only to Cayuga, and provision from thence. When the Army moves against the Senecas, by carrying the Batteaus into Wood Creek and descending to and crossing Oneida Lake and giving out that the Army is going to Oswego, the Indians will probably be so far deceived as not to move their old Men, Women and Children—But it is to be apprehended, if they should really think we were going to Oswego that they would collect their Force on the Onondaga River which leads to Oswego and attempt the party going in the Batteaus—If so, the latter will soon know it and those at Onondaga must return with the pack Horses and fat Cattle and the whole proceed together to Cayuga.

An Answer to the fifth Question, I concieve is included in what I have observed on the fourth, altho’ not so minutely and fully as your Excellency requested as I have not yet procured all the Information necessary for it.
My Answer to the sixth Question is—Supposing the Stores I have enumerated and the pack Horses are collected, and the Troops at Albany, the whole may be moved to Fort Schuyler in fourteen Days (the Horses not to leave Albany until the Troops and every Thing else has reached Fort Schuyler)—Six Days more will bring the whole into Wood Creek: five will be taken up in going to the West End of Oneida Lake: a halt of two Days may be necessary there—The Troops going from thence by Land to Onondaga should move in the Evening and make no Halt, except for a little Refreshment, until they reach it: from thence they will march to Cayuga in five Days, if the Season is tolerably dry, if otherwise eight or nine: at Cayuga there must of Necessity be a Halt, until the Batteaus arrive which they might easily do at the same Time with those by Land were they not to wait for Information at the West End of Oneida Lake: but it will be prudent to suppose that they will not arrive until six Days after: hence the whole will join in about sixteen Days after they parted at Oneida Lake. I have already observed that Difficulties in the Water Navigation might arise from much Drought, if the Army should move by Susquehannah; those will occur in that Case in the other Rout, but not in any great Degree, as the Streams are larger and not so much interrupted with Rapids as the Susquehannah, indeed the Waters to and from Cayuga and Ontario are, without much Difficulty navigable in every Month from April to December: But if pack Horses must be employed and the Force moves as I have mentioned the Operations cannot be commenced until towards the Middle of May; because until then there will not be a Sufficiency of Grass—About that Time I would therefore recommend the Operations to commence, I mean, that the Army should then move from Schenectady, which will enable it to leave Fort Schuyler about the sixth of June, and I concieve it would be proper for any Troops designed to make Diversions from the Southward to move so as to be at their intended Rendezvous and march towards the Indian Settlements at the same Time, that they may co-operate as effectually as your Excellency wishes.
I have not yet obtained sufficient Information to answer the seventh Querie with any Degree of Satisfaction to myself—I have sent for a person, whom I am informed has travelled from Cayuga to Fort pitt in the last War.
I have partly anticipated an Answer to the eighth Querie, by what I have said of the Stockade Forts at Oswego, Irondequat and Cayuga in my Letter of the 4th Ultimo and of those at Cayuga and the East and West Ends of Oneida Lake in this—That at the East End may be erected by the Garrison after the Army has marched: that at the West End while the Troops there are waiting Intelligence from the Main Body & the pickets may be cut for that at Cayuga, to be erected as soon as the Batteaus arrive, which will carry the proper Implements for the purpose—By this Means the Army will be very little retarded in its progress—I have already observed that the posts at the East and West Ends of Oneida Lake were necessary to keep up the Communication with Fort Schuyler, another Reason offers which renders it necessary; when Batteaus cross that Lake they cannot always make the Shore together and if there was no post to protect them in Landing, the Enemy might cut them off in Detail. That at Cayuga is intended to lodge the Bulk of the provision and Stores for the Army, as beyond that it cannot be conveyed in Batteaus.
To the ninth Question, whether the Forts are built or not, I think, it would be prudent to carry on the whole Stock of provisions with the Army from its first Movement, if it can be obtained, both because it will save a very considerable Expence and because even admitting there would be little Danger in sending Supplies after the Army, yet no Batteaumen would venture to convey it without considerable Escorts and to afford these the Garrisons at the Stockade Forts must necessarily be augmented much beyond what I have mentioned and consequently the active Force weakened.

In answering some of the preceeding Questions, I gave it as my Opinion that the Troops from this Quarter ought to rendezvous at Fort Schuyler about the first of June, I am therefore in this place, only to answer the second part of the 10th Querie—permit me to observe that when the Army arrives at Cayuga (which by the Calculation before made I have estimated at about forty Days from its leaving Schenectady) if the Enemy come to Terms, as I think they will if we can surprize part of their Families, the Army may return as soon as the Terms of Conciliation are settled and Hostages given by the Indians to perform the Conditions which I think it of absolute Necessity they should be obliged to do not only for our Security against them, but with a View to obtain their Services on another Occasion which I shall hereafter mention—If on the contrary we do not surprize them or if no Events turn up to induce them to Terms all the Seneca Villages must then be destroyed, to accomplish which will probably take twenty Days before the Troops return to Cayuga and twenty more before they reach Schenectady: hence from their leaving the last mentioned place to their Return to it will be between eighty and one hundred Days.
To the 11th—If the whole of the provisions cannot be procured in Time to move with the Army, then I wish the Deficiency to be collected as speedily as possible, at Fort Schuyler, the whole Quantity to be, at least, sufficient for four Months, computing from the Time the Army leaves Schenectady.
I proceed to the 12th Question—Some of the Batteaus on Hand are of the proper Kind, but greatly deficient in Number and I think it will require, if the whole of the Stores be moved with the Army, about four hundred.
To the 13th and last Question I observe, that the Batteaus building at Saratoga and this place, and the Ship Timber which is collected at Stilwater, and the Magazines of Forage formed on Hudson’s River, and none to the Westward, will, in some Measure, induce the Enemy in Canada to a Belief that an Expedition into that Country will be attempted thro’ Lake Champlain—I shall pursue other Measures to induce such a Belief: but if five or six hundred Men were stationed at Fort George and Skenesborough and the Saw Mills employed at the latter, it would more effectually impress the Enemy with that Idea than any other Mode, Indeed it will be necessary to keep such a Body of Troops or Militia at those posts for some Time, lest when the Army moves to the Westward the Enemy should attempt the Destruction of the Northern Frontiers, which in their present weak State they may easily effect, as soon as the Lakes open.
I have directed Mr Deane to dispatch trusty Indians to the hostile ones and Niagara to gain the Information your Excellency recommends to be procured—I shall continue to employ proper persons for the same purpose in Canada from whence I have had some Intelligence since my last; but in Nothing materially different from what was communicated in mine of the 17th of January, except that Reinforcements are expected up the St Lawrence early in Spring and that they continue to expect a Visit from us.
I must entreat your Excellency’s Attention a little longer on the Subject of the intended Expedition—Much as I wish that the Onondagas and Cayugas should be surprised, because I esteem the having their Families in our possession as an almost certain Means of bringing the whole Confederacy to proper Terms, yet, I confess, I have many Doubts whether Matters can be conducted so secretly when a large Body of Troops moves as to give reasonable Hopes of Success, and if, all Circumstances considered, the Chance of effecting it should appear little, it would be unnecessary to employ more than one fourth of the Horses I have computed and thereby an enormous Expence would be saved, as one hundred would fully suffice from Cayuga to the Seneca Country, thro’ which because it is tolerably open, level and full of Grass and the Distance from Cayuga not very considerable, they can carry heavy Burthens, and as the Enemy will probably not venture much in the Rear of the Army, they may be sent with an Escort of two hundred Men to Cayuga for fresh Supplies, if there should be Occasion.
Your Excellency will percieve that I have made a low Estimate of the Number of British Troops which I suppose will join the Indians—I was led to do so from a Consideration of the almost Impossibility of their subsisting the Force only which I have computed they may oppose—Should they however, by any Means, procure Intelligence that our Operations will be pointed to the Westward and should they concieve that we aim at Niagara they will probably take post at Oswego, in Order to prevent our supposed Descent into Ontario—In that Case, as soon as they are informed of our real Intentions, they may dispatch a Body of Troops to Irondequat, from thence to support the Senecas or make a Diversion by the Onondaga River: but if our Army moves with the Rapidity it ought the Seneca Towns may be destroyed and our Troops return to Cayuga before they can form a Junction with the Indians from Irondequat, or should they come in such Force up the Onondaga River as to render the Return of our Army, by Water, impracticable the Retreat may be made by Land thro’ Onondaga with the Loss of such Batteaus as must of Necessity go to Cayuga.
In my Reflections on this Business a Thought has occurred which I will venture for your Excellency’s Consideration—The Onondaga Capital Village is about fifty Miles from Fort Schuyler: the intermediate Country is good for marching Troops: the Garrison of Fort Schuyler consists, I suppose, of near four hundred Men—It might be augmented with three hundred from the Troops at Canajoharie, which is about fifty Miles distant from it—If of these five hundred were ordered, the soonest possible, to march with all Expedition to Onondaga, to surprize, if possible that Village, I cannot think Fort Schuyler would be in any Danger with a Garrison of two hundred Men for the present, even if a Disaster should happen to the party at Onondaga, of which I have very little apprehension—A sufficient Number of Horses may be procured in the Vicinity of the Fort to convey the little Ammunition and provision that would be wanted, and if the Enterprize is attended with Success it may possibly bring the others to Terms and supercede the Necessity of an Expedition—The Indians already begin to be apprehensive—They are, by the Information I have received, in great Want of provisions and a considerable part of the Onondagas have already seperated from the Rest and are come to oneida, to put themselves under our protection, as your Excellency will see by the inclosed.
In the Answer to your Excellency’s 10th Querie I promised to point out an additional View in taking Hostages from the Indians—If they can be brought to give them they will undertake any Thing for their Release and I think it would not be difficult, in that Case, to prevail with the Senecas to attempt the Surprize of Niagara—They are constantly admitted in large Numbers into the Fort, and if even the British officer commanding there should be advised that they had entered into a Treaty with us, he would still cherish them, either in Hopes of their recommencing Hostilities or to prevent their being troublesome and distressing to his Garrison, which they are very capable of being, as the British Troops have experienced in the Indian War of 1763 when they cut off very considerable Detachments between Niagara and Lake Erie and greatly obstructed the Communication to Detroit.
March 4th—Yesterday I was honored with your Excellency’s Favor of the 17th Ult. The Directions respecting the Batteaus will be punctually complied with, and be assured that every Information I have in my power to give or procure will be communicated with the greatest Alacrity.
I shall take Measures to have the Ship plank procured, without interfering much with the other Work.
A party of the Enemy have been as high up as Tyonderoga and carried off some Inhabitants and a Number of Cattle, and it is said that a Body of them have taken post at Tyonderoga—I do not believe it, but have ordered (as General Clinton is absent for a few Days) that an officer should be dispatched with a party from Fort George to reconnoitre that place.
A Messenger with Dispatches from Canada is gone to New York—Such Measures are taken to apprehend him, on his Return, which is to be about this Time, that I have Hopes he will not escape us.
I was before this to have given your Excellency General Clinton’s and my Determination respecting the Attempt to destroy the Enemy’s Vessels on Champlain, but as no Conveyance offered I deferred it. From a Consideration of the position of the Enemy’s Ships, and the Care taken for their Security, by the Intelligence contained in mine of the 17th January and the very little prospect that a party could reach St John’s undiscovered, as it is not possible to pass Isle aux Noix on the Ice without the Enemy’s knowing it, and that, if they had gone by Missisque they would probably have been met with, or their Tracks been discovered by, some of the Enemy’s Scouts, which they constantly keep in that Qua⟨rter mutilated⟩e thought it advisable to decline the Attempt—The party for Ontario marched on Sunday last.
March 7th—Last Night Colonel Van Schaick read me Letters from Captain Graham, who commands at Fort Schuyler and Captain Cop at Oneida—They have received Intelligence that a large Body of Indians and Tories are actually collecting at Niagara and the Seneca Towns, immediately to attack Oneida, and from thence proceed down the Mohawk River. That the Cayugas have removed their Families to the Senecas. I have the Honor to be, with the greatest Respect, Esteem and Affection Dear Sir Your Excellency’s most obedient humble Servant
Ph: Schuyler
